Citation Nr: 0114287	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-06 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a compensable rating for 
service-connected low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William H. Donnelly, Associate Counsel


INTRODUCTION

This veteran had active military service from April 1994 
until September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  A notice of disagreement was 
received in April 1998, a statement of the case was issued in 
March 1999, and a substantive appeal was received in April 
1999.  The veteran requested a Board hearing at the RO, but 
he failed to appear for a scheduled hearing in April 2000.

The Board notes that the veteran's notice of disagreement 
also initiated an appeal from a denial of service connection 
for pseudofolliculitis barbae, and the March 1999 statement 
of the case also addressed this issue.  However, in his April 
1999 substantive appeal, the veteran expressly indicated that 
he was only appealing the issue of entitlement to assignment 
of a compensable rating for his service-connected low back 
strain.   


REMAND

The record shows that service connection has only been 
established for disability described for rating purposes as 
low back strain.  However, medical evidence shows post-
service low back injuries and also shows post-service 
evidence of possible disc problems.  Although the issue 
before the Board involves the proper evaluation for the 
service-connected low back strain, it is clear from arguments 
advanced by the veteran's representative that it is being 
claimed that impairment due to the post-service injuries 
should also be considered.  The Board believes that implicit 
in such contention is a claim of service connection for 
additional low back disability other than the originally 
service-connected low back strain.  In this regard, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The new secondary service connection issue is intertwined 
with the evaluation issue in the sense that resolution of the 
new service connection claim must be accomplished so that it 
can be determined, if possible, which low back symptomatology 
is to be considered as service-connected and thus considered 
in assigning the proper evaluation.  Under the circumstances, 
development and adjudication of the issue of service 
connection for additional low back disability, to include a 
disc disorder, must be accomplished before the Board may 
properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure compliance with all 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

2.  The veteran should be scheduled for a 
special VA examination of the low back.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests and studies should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether there is any additional low back 
disorder(s) separate and apart from the 
already service-connected low back 
strain.  If so, the examiner should offer 
an opinion as to whether such additional 
low back disorder(s) was/were caused by 
or aggravated by the service-connected 
low back strain, or whether such 
additional low back disorder(s) was/were 
due solely to injuries to the low back 
which were not related in any manner to 
the service-connected low back strain.  
If possible, the examiner should 
differentiate symptomatology due to the 
service-connected low back strain as 
opposed to symptomatology due to any 
other low back disorder(s).  A detailed 
rationale for all opinions expressed 
would be helpful and is hereby requested.  

3.  After completion of the above, the RO 
should review the expanded record and 
adjudicate the issue of entitlement to 
secondary service connection for separate 
low back disability, including disc 
involvement.  The veteran and his 
representative should be furnished notice 
of this determination and advised of 
appellate rights and procedures, 
including the need to file a timely 
notice of disagreement if the veteran 
wishes to initiate an appeal from this 
determination.  

4.  The RO should then review the 
expanded record and determine if 
assignment of a compensable evaluation 
for the veteran's service-connected low 
back strain is warranted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of all issues which may 
be in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument in connection with the 
matter or matters addressed by the Board in this remand. 

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).







 

